

Exhibit 10.17




January 16, 2019


Dear James Miln,


Congratulations! We are happy to offer you the position of VP FP&A with Yelp
Inc. This offer is conditioned on you passing our background and reference
checks, providing proof of your identity and ability to work legally within the
United States, and signing our standard Confidentiality and Invention Assignment
Agreement and our standard Dispute Resolution Policy and Arbitration Agreement.


Here’s what you need to know if you accept:


1.Basics


Your employment will start on February 4, 2019, and you will be reporting to
Lanny Baker on our Finance team. You will work primarily in San Francisco, CA,
although you may also be required to work at other Yelp offices and locations
from time to time. As an exempt salaried employee, you will be expected to work
the hours, including evenings and weekends, required to perform your job duties.


2.Compensation


The annualized salary for this position is $315,000.00, less required and
designated payroll deductions and withholdings, payable pursuant to our regular
payroll policy.


3.Equity Award


Yelp will recommend to its Board of Directors that you be granted Restricted
Stock Units of Yelp’s common stock (“RSUs”) valued at $875,000.00. The actual
number of shares awarded will be based on the average closing price of Yelp’s
stock on the NYSE over the calendar month in which your start date occurs and
the calendar month prior. The RSUs will vest over four years, with 25% of the
RSUs vesting in the open trading window occurring approximately at the end of
your first year of employment, and the remaining shares vesting in equal
quarterly installments on each February 20, May 20, August 20, and November 20
thereafter over the following three years.


Once your award has been approved, you will receive a confirmation message from
Stock Administration that will include the average price used to calculate your
RSUs. To see the actual number of shares awarded you will need to log into an
E*TRADE account, where you must accept the terms and conditions of your award in
order to receive shares upon vesting. Please note that vesting is conditioned on
your continued service with Yelp through each vesting date and subject to the
terms of Yelp’s stock plan and a separate Restricted Stock Unit Agreement
between you and Yelp.


4.Benefits


We are happy to make our standard benefits package available to you upon your
start, including health, dental, vision, term life insurance, long-term
disability, and 401(k) plans. You will initially be eligible for fifteen (15)
days of paid time off per year, prorated for the remainder of the calendar year.
After two years of employment you will be eligible for eighteen (18) days of
paid time off per year and after four years of employment you will be eligible
for twenty (20) days of paid time off per year. Please feel free to ask HR for
more details on benefits.








--------------------------------------------------------------------------------



5. Company Policies


Like every company, we have our share of do’s, don’ts and other company
policies. Your continued employment at Yelp will be conditioned on your
complying with these policies. In particular, you will need to comply with our
Employee Handbook, which sets forth a range of important policies. We will make
the Employee Handbook available to you on our intranet site when you start.
Please read it carefully. Your continued employment at Yelp will constitute your
acknowledgement and acceptance of these policies.


6. At-Will Employment


While we look forward to a successful employment relationship, your position
with Yelp will be “at-will.” This means that both you and Yelp may terminate
your employment at any time, for any reason, without notice and without cause.
This letter contains the entire agreement between you and Yelp regarding the
right and ability of either you or Yelp to terminate your employment. In
addition, please note that we may change your position, duties, compensation,
benefits, and work location from time to time in our sole discretion.


7. Miscellaneous


By signing below, you represent that taking and performing the position Yelp is
offering you will not violate the terms of any agreements you may have with
others, including any former employers. You also understand that in your work
for Yelp, you will be prohibited from using or disclosing any confidential,
proprietary or trade secret information of any former employer or other person
to whom you have an obligation of confidentiality. Rather, you will be required
to use only information that is generally known and used by persons with
training and experience comparable to your own, is common knowledge in the
industry or otherwise legally in the public domain, or is otherwise provided or
developed by Yelp. You agree that you will not bring into the office — or use in
your work for Yelp — any unpublished documents or property belonging to any
former employer or third party that you are not authorized to use for that
purpose or disclose. You also represent that you have disclosed to Yelp any
contract you have signed that might restrict your activities on behalf of Yelp.


8. Conclusion


This letter, together with the Confidentiality and Invention Assignment
Agreement and our standard Dispute Resolution Policy and Arbitration Agreement,
will form the complete and exclusive statement of your employment agreement with
Yelp (“Employment Agreement”). The Employment Agreement supersedes any other
agreements, promises or representations made to you by anyone, whether oral or
written, regarding the subject matter of the Employment Agreement. The
Employment Agreement cannot be changed except in a written agreement signed by
you and a duly authorized officer of Yelp.


We are committed to hiring employees like you that have the courage, creativity,
and experience to develop new ideas for new markets. We look forward to you
joining us! Please sign the bottom of this letter and return it to accept this
offer. This offer will terminate if we do not receive confirmation of your
acceptance by Friday, January 18, 2019.








--------------------------------------------------------------------------------



Sincerely,




Lanny Baker
Chief Financial Officer Yelp Inc.




I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth above.


/s/ James Miln       Jan 17, 2019
______________________________________________________________________________
Employee Acceptance/Signature      Date





